DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 23, 2021, has been entered.  Claims 1-14, 29-30, 39-42, remain pending in the application. Applicant has made no claim amendments.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, and 14, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hudspeth (US 2009/0292263 A1).
Regarding claim 1, Hudspeth discloses a system for treating a tissue site with reduced pressure (a system for the treating a wound with negative pressure; para [0008]; Fig. 1), the system comprising: 
a distribution component (wound dressing 102; para [0025]; Fig. 1); a negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]); and 
a fluid-collection vessel (collection canister 132,232, 600, 700, 800; Fig. 1, 3, 8, 9, 10A; para [0033], [0036]; [0047]) comprising: 
a rigid canister defining a chamber (substantially rigid housing 204 as an example; para [0036]; Fig. 3);
 a flexible container (collection bag 202; para [0036]; Fig. 3; Abstract teaches the collection bag expands when collecting fluid) configured to receive a fluid from the distribution component (wound dressing 102; para [0025]; Fig. 1) and to provide a route of pressure communication while restricting liquid communication between an internal volume of the flexible container (collection bag 202; para [0036]; Fig. 3)  and the chamber (chamber 204a; para [0036]; Fig. 3) of the rigid canister (substantially rigid housing 204 as an example; para [0036]; Fig. 3) when the flexible container is disposed within the chamber of the rigid canister (Abstract states “The canister has a collection bag disposed therein, which is in fluid communication with the wound dressing to receive exudates from the wound bed. The collection bag is adapted to expand upon receipt of the fluids and has means to release gas from within the collection bag in connection with operation of the control unit.”  The collection bag retains liquid and releases gas.).  Hudspeth implies, but is silent, regarding the claim limitation an absorbent material disposed within the internal volume.
 Para [0035] of Hudspeth states “Collection canister 132 may contain an absorbent material to consolidate or contain the wound drainage or debris.”  The abstract teaches that the collection canister 132 has a collection bag disposed therein that retains fluid collected from the wound and has a means to release gas.  Hudspeth teaches that the absorbent material is used to consolidate or contain the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that an absorbent material is disposed within the internal volume of the flexible container for the purpose to consolidate or contain wound drainage as taught by Hudspeth.

Regarding claim 2, dependent from claim 1, Hudspeth discloses the claim limitation wherein the distribution component (wound dressing 102; para [0025]; Fig. 1) comprises a dressing disposed at the tissue site (As illustrated in Fig. 1, para [0038]).  

Regarding claim 3, dependent from claim 1, Hudspeth discloses the claim limitation wherein the flexible container comprises a first port (hydrophobic membrane or other suitable material of permitting gases to escape cavity 202a into the rigid canister; para [0037]) configured to provide the route of pressure communication between the internal volume (expandable cavity 202a; para [0037]; Fig. 3) of the flexible container (collection bag 202; Fig. 3) and the chamber (chamber 204a; Fig. 3) of the rigid canister (container 204; Fig. 3).  

Regarding claim 4, dependent from claim 3, Hudspeth discloses the claim limitation wherein the first port (hydrophobic membrane; Para [0037] teaches the collection bag 202 is constructed with a hydrophobic membrane or other suitable material capable of permitting gases to escape cavity 202a) is configured to restrict liquid communication between the internal volume (expandable cavity 202a; para 

Regarding claim 5, dependent from claim 3, Hudspeth discloses the claim limitation wherein the first port (hydrophobic membrane; para [0037])comprises a hydrophobic filter (Para [0037] teaches the collection bag 202 is constructed with a hydrophobic membrane or other suitable material capable of permitting gases to escape cavity 202a.  A hydrophobic membrane is a filter that allows the filtering of gas but not liquid). 
 
Regarding claim 6, dependent from claim 5, wherein the hydrophobic filter is configured to allow pressure communication and to restrict liquid communication (Para [0037] teaches the collection bag 202 is constructed with a hydrophobic membrane or other suitable material capable of permitting gases to escape cavity 202a; the gas is under negative pressure when escaping the collection bag). 
 
Regarding claim 9, dependent from claim 1, Hudspeth discloses the claim limitation wherein the rigid canister (substantially rigid housing 204 as an example; para [0036]; Fig. 3) is configured to provide a route of fluid communication to the negative-pressure source (para [0036] states “Outlet port 206b is operably connected to vacuum source or pump 118. Outlet port 206 includes an extension 207. Extension 207 extends within chamber 204a of container 204. Extension 207 includes a channel 207a or other suitable configuration to ensure suction continues to be provided to chamber 204a as collection bag 202 expands to fill chamber 204a.”; illustrated in Fig. 3).  


 
Regarding claim 14, dependent from claim 1, Hudspeth discloses the claim limitation further comprising a route of pressure communication between the distribution component (wound dressing 102; para [0025]; Fig. 1) and the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]), wherein the route of pressure communication between the distribution component (wound dressing 102; para [0025]; Fig. 1) and the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]) includes the chamber (chamber 204a; para [0036]; Fig.3) of the rigid canister (substantially rigid housing 204 as an example; para [0036]; Fig. 3).  

Regarding claim 29, Hudspeth discloses a method for treating a tissue site (para [0036]) with reduced pressure, the method comprising: 
sealing the tissue site at a distribution component (para [0027] teaches providing a liquid tight seal around the perimeter of the wound bed; para [0024]); 
fluidly coupling a negative-pressure source to the distribution component (Fig. 1 illustrates the sub-atmospheric pressure mechanism 104 in fluid communication with the dressing 102); 

collecting at least a portion of the fluid in a vessel (para [0035] teaches collecting exudate from a wound bed into a collection canister 132) comprising: 
a rigid canister (substantially rigid housing 204 as an example; para [0036]; Fig. 3) defining a chamber (chamber 204a; para [0036]; Fig.3), a flexible container (collection bag 202; para [0036]; Fig. 3) configured to receive a fluid from the distribution component (wound dressing 102; para [0025]; Fig.1)  and to provide a route of pressure communication and to restrict liquid communication between an internal volume of the flexible container and the chamber of the rigid canister when the flexible container is disposed within the chamber of the rigid canister (Abstract states “The canister has a collection bag disposed therein, which is in fluid communication with the wound dressing to receive exudates from the wound bed. The collection bag is adapted to expand upon receipt of the fluids and has means to release gas from within the collection bag in connection with operation of the control unit.”  The collection bag retains liquid and releases gas.).  Hudspeth suggests, implies, but is silent, regarding the claim limitation an absorbent material disposed within the internal volume.
Para [0035] of Hudspeth states “Collection canister 132 may contain an absorbent material to consolidate or contain the wound drainage or debris.”  The abstract teaches that the collection canister 132 has a collection bag disposed therein that retains fluid collected from the wound and has a means to release gas.  Hudspeth teaches that the absorbent material is used to consolidate or contain the wound drainage.  Hudspeth implies, or teaches, the absorbent material would be placed in the collection bag to retain the fluid collected in the collection bag, or internal volume.  The rigid collection chamber 204a is filled with gas and not liquid so absorbent material would not be placed in this region of the canister to consolidate or contain wound drainage.


Regarding 30, dependent from claim 29, Hudspeth discloses the claim limitation wherein the distribution component (wound dressing 102; para [0025]; Fig.1) comprises a dressing disposed at the tissue site.    

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hudspeth (US 2009/292263 A1), in view of Deaton (3,745,999).
Regarding claim 7, dependent from claim 3, Hudspeth is silent regarding the claim limitation wherein the flexible container comprises a second port configured to provide the route of pressure communication between the internal volume (expandable cavity 202a; Fig. 3) of the flexible container (collection bag 202; Fig. 3) and the chamber (chamber 204a; Fig. 3) of the rigid canister (container 204; Fig. 3).  
Hudspeth is silent regarding the claim limitation the second port is disposed on a second surface of the flexible container. However, one could simply duplicate the hydrophobic membrane on the surface of the collection bag 202 for the purpose of allowing more gas to escape the cavity 202a.
In a similar art, Deaton teaches medical suction devices including a rigid container 12 with a flexible drainage bag 14 disposed within as illustrated in Fig. 6, and described in col. 5, lines 16-41.  Col 4. , ln 51-62, teaches apertures 26, or ports, are spaced along the upper portion of the flexible bag 14 in the area between the conduit members 16 and 22.  Col 4, ln 54-62 states “Preferably, the combined surface area of the apertures 26 is greater than the surface area of the central opening of conduit 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that the flexible container comprises a second port configured to provide the route of pressure communication between the internal volume of the flexible container and the chamber of the rigid container, as taught by Deaton, so that the collection bag will gradually open as it fills with liquid.

Regarding 8, dependent from claim 7, Hudspeth discloses the claim limitation wherein the first port (hydrophobic membrane or other suitable material of permitting gases to escape cavity 202a of the flexible container into the rigid canister; para [0037]) is disposed on a first surface of the flexible container (collection bag 202; para [0036]; Fig. 3).  Hudspeth is silent regarding the claim limitation the second port is disposed on a second surface of the flexible container. However, one could simply duplicate the hydrophobic membrane on the surface of the collection bag 202 for the purpose of allowing more gas to escape the cavity 202a more easily.
In a similar art, Deaton teaches medical suction devices including a rigid container 12 with a flexible drainage bag 14 disposed within as illustrated in Fig. 6, and described in col. 5, lines 16-41.  Col 4. , ln 51-62, teaches apertures 26, or ports, are spaced along the upper portion of the flexible bag 14 in the area between the conduit members 16 and 22.  Col 4, ln 54-62 states “Preferably, the combined surface area of the apertures 26 is greater than the surface area of the central opening of conduit member 22, and the geometry and location of the apertures 26 are such that the resistance to gas flow 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that the first port is disposed on a first surface of the flexible container, as taught by Deaton, so that the collection bag will gradually open as it fills with liquid.

Claims 11-13, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hudspeth (US 2009/292263 A1), in view of Agdanowski (US 4,346,711).
Regarding claim 11, dependent from claim 1, Hudspeth is silent regarding the claim limitation wherein an interior surface of the rigid canister (container 204; Fig. 3) comprises a plurality of flow channels. As illustrated in Fig. 3 of Hudspeth, extension 207 extends within chamber 204a of container 204. Extension 207 includes a channel 207a or other suitable configuration to ensure suction continues to be provided to chamber 204a as collection bag 202 expands to fill chamber 204a.”  To increase the flow of gas to outlet port 206b one is motivated to increase the number of channels 207a.  In addition Figure 5 of Hudspeth, discloses the whole collection bag is constructed of a hydrophobic material which permits any gas trapped with the collection system to pass through the collection bag while collecting fluid.  The entire collection bag is basically a collection of ports allowing gas to escape the bag.
In a similar art, Agdanowski discloses a body fluid collection device with a disposable liner.  On Col. 4, line 49-col 5, ln 4; illustrated in Fig. 1, are disclosed ribs in the canister 18 to effect air channels to allow air to flow along these channels formed between the bag and the sidewalls of the ribs.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 12, depend claim 11, Hudspeth is silent regarding the claim limitation wherein the plurality of flow channels is configured to provide a portion of a route of pressure communication between the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]) and the route of pressure communication between an internal volume of the flexible container (collection bag 202; para [0036]; Fig. 3) and the chamber (chamber 204a; para [0036]; Fig.3) of the rigid canister ((substantially rigid housing 204 as an example; para [0036]; Fig. 3)).  As illustrated in Fig. 3 of Hudspeth, extension 207 extends within chamber 204a of container 204. Extension 207 includes a channel 207a or other suitable configuration to ensure suction continues to be provided to chamber 204a as collection bag 202 expands to fill chamber 204a.”  To increase the flow of gas to outlet port 206b one is motivated to increase the number of channels 207a.  In addition Figure 5 of Hudspeth, discloses the whole collection bag is constructed of a hydrophobic material which permits any gas trapped with the collection system to pass through the collection bag while collecting fluid.  The entire collection bag is a collection of ports allowing gas to escape the bag.
In a similar art, Agdanowski discloses a body fluid collection device with a disposable liner.  On Col. 4, line 49-col 5, ln 4; and illustrated in Fig. 1, Agdanowski teaches ribs in canister 18 to effect air channels to allow air to flow along these channels formed between the bag and the sidewalls of the ribs.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that the plurality of flow channels is configured to provide a portion of a route of pressure communication between the negative-pressure source and the route of pressure 

Regarding claim 13, dependent from claim 11, Hudspeth is silent regarding the claim limitation wherein the plurality of flow channels is formed from a plurality of ridges or ribs. 
In a similar art, Agdanowski discloses a body fluid collection device with a disposable liner.  On Col. 4, line 49-col 5, ln 4; and illustrated in Fig. 1, Agdanowski teaches ribs in canister 18 to effect air channels to allow air to flow along these channels formed between the bag and the sidewalls of the ribs.
 Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that the plurality of flow channels is formed from a plurality of ridges or ribs as taught by Agdanowski to enhance air, or gas, flow in the system.

Regarding claim 39, dependent from claim 29, Hudspeth is silent regarding the claim limitation wherein an interior surface of the rigid canister comprises a plurality of flow channels.  As illustrated in Fig. 3 of Hudspeth, extension 207 extends within chamber 204a of container 204. Extension 207 includes a channel 207a or other suitable configuration to ensure suction continues to be provided to chamber 204a as collection bag 202 expands to fill chamber 204a.”  To increase the flow of gas to outlet port 206b one would have been motivated to increase the number of channel 207a in the Hudspeth device and would have created a plurality of channels.  In addition Figure 5 of Hudspeth, discloses the whole collection bag is constructed of a hydrophobic material which permits any gas trapped with the collection system to pass through the collection bag while collecting fluid.  The entire of collection bag is a collection of ports allowing gas to escape the bag.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hudspeth such that the interior surface of the rigid canister comprises a plurality of flow channels as taught by Agdanowski to allow the flow of air along these channels.

 Regarding claim 40, dependent from claim 39, Hudspeth discloses one flow channel (channel 207a; para [0036]; Fig, 3) is configured to provide a portion of a route of pressure communication between the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]) and the route of pressure communication between an internal volume (expandable cavity 202a; Fig. 3) of the flexible container (collection bag 202; Fig. 3) and the chamber (chamber 204a) of the rigid container (container 204).  Hudspeth discloses one channel but not a plurality of channels and one is motivated to duplicate the one channel for increasing gas flow from the internal volume of the collection bag to the pump.
In a similar art, Agdanowski discloses a body fluid collection device with a disposable liner.  On Col. 4, line 49-col 5, ln 4; illustrated in Fig. 1, are disclosed ribs in the canister 18 to effect air channels to allow air to flow along these channels formed between the bag and the sidewalls of the ribs.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hudspeth such that it has a plurality of channels to allow air, or gas, flow as taught by Agdanowski.

 In a similar art, Agdanowski discloses a body fluid collection device with a disposable liner.  On Col. 4, line 49-col 5, ln 4; and illustrated in Fig. 1, Agdanowski teaches ribs in canister 18 to effect air channels to allow air to flow along these channels formed between the bag and the sidewalls of the ribs.
 Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that the plurality of flow channels is formed from a plurality of ridges or ribs as taught by Agdanowski to enhance air, or gas, flow in the system.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hudspeth (US 2009/292263 A1), in view of Wudyka (US 2011/0196321 A1).
Regarding claim 42, dependent from claim 29, Hudspeth is silent regarding the claim limitation further comprising sensing pressure within the distribution component (wound dressing 102; para [0025]; Fig. 1) via a route of pressure communication between the distribution component (wound dressing 102; para [0025]; Fig. 1) and the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]), wherein the route of pressure communication between the distribution component (wound dressing 102; para [0025]; Fig. 1) and the negative-pressure source (sub-atmospheric pressure mechanism 104; para [0024]; Fig. 1; or vacuum source 118; para [0030]) includes the chamber (chamber 204a; para [0036]; Fig.3)  of the rigid canister (substantially rigid housing 204 as an example; para [0036]; Fig. 3). 
However, Wudyka teaches fluid collection canisters for use with negative pressure wound therapy systems that including one or more pressure sensors.  As illustrated in Fig 3 and 4, and described in para [0050] and [0053], a pressure sensor 340 is in fluid communication with the collection 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Hudspeth such that it includes a pressure sensor to sense pressure within the distribution component (dressing) via a route of pressure communication between the dressing and the negative pressure source, wherein the route of pressure communication between the distribution component and the negative pressure source includes the chamber of the rigid canister as taught by Wudyka to provide or maintain negative pressure in a suitable wound treatment range.

Response to Arguments
Applicant's arguments filed December 23, 2021 (REPLY), have been fully considered but they are not persuasive.  Applicant asserts: 1) the examiner stated that Hudspeth is silent regarding the claim limitation “an absorbent material disposed within the internal volume” and 2) the examiner relies on the theory of inherency.  Applicant is incorrect on both assertions.  The examiner states on page 3, bottom of the third paragraph, of the Non-Final Office Action dated August 31, 2021 (NFOA), “Hudspeth implies, but is silent, regarding the claim limitation an absorbent material disposed within the internal volume.”  The examiner, in the last paragraph, page 3, of the NFOA, explains the reasons Hudspeth implies this claim limitation.  Specifically, para [0035] of Hudspeth states “Collection canister 132 may contain an absorbent material to consolidate or contain the wound drainage or debris.”  Fig. 3 illustrates the KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Applicant asserts all claims are patentable based on their dependency to independent claims 1 and 29.  Consequently, the rejections are maintained for the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781